IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                  NOS. WR-88,531-01 AND -02


                   EX PARTE JONATHAN GLEN JOHNSON, Applicant


             ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
      CAUSE NOS. 1377007-A AND 1377006-A IN THE 263RD DISTRICT COURT
                           FROM HARRIS COUNTY


       Per curiam.


                                             ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two

offenses of aggravated robbery and sentenced to imprisonment.

       This Court previously denied these two habeas applications without written order based on

the trial court’s findings of fact and conclusions of law. Applicant, through habeas counsel, suggests

that this Court should reconsider the denials. This Court withdraws the prior denials of habeas corpus

relief. This Court’s independent review of the habeas record shows that Applicant is not entitled to
                                                                                                 2

habeas relief. The habeas applications are denied. Copies of this order shall be sent to the Texas

Department of Criminal Justice-Correctional Institutions Division and Pardons and Paroles Division.



Filed: September 18, 2019

Do not publish